Appellant earnestly insists that bill of exception No. 5 manifests reversible error. We held in the original opinion that the testimony of the wife of deceased that she saw a hog about deceased's chicken houses and that this hog turned over hens' nests and turkey nests was erroneously admitted. The opinion was expressed that, under the facts disclosed by the record, the error in admitting such testimony was harmless. In view of the fact that the case must be reversed upon another ground, we pre-termit further discussion of the question, except to say that upon another trial the testimony in question should be excluded. *Page 521 
It is contended that the court's charge upon threats in effect advised the jury that they must find that deceased had actually threatened to kill appellant before they could give him the benefit of the charge on the law on self-defense based on threats. There was an issue as to whether the threats were in fact made. In the original opinion we held that the court's charge was inaptly worded, but that considering the charge in its entirety, we were of the opinion that the jury were instructed that it was immaterial whether the threats were in fact made. Any intention to approve the form of the charge set out in the original opinion is disclaimed. If, upon another trial, the issue of threats is presented in the same manner disclosed by the present record, the court's charge upon such issue should conform to the suggestion embraced in the exception mentioned in the original opinion.
Under the facts here we are unable to reach the conclusion that we were in error in holding that it was unnecessary to limit the testimony of Dennis Perry to the purpose of impeachment.
The indictment contained three counts. The first count alone was submitted to the jury. It was not alleged in said count that the killing was done with malice aforethought. Hence the state was not authorized to seek a penalty in excess of five years. Swilley vs. State, Opinion 12,792, delivered December 11, 1929, not yet reported. The jury assessed the penalty at imprisonment in the penitentiary for ten years.
Appellant's motion for rehearing is granted, the judgment of affirmance is set aside, the judgment of the trial court is reversed and the cause remanded.
Reversed and remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.